Citation Nr: 0635761	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-03 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly compensation, based on the 
need for aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).


FINDING OF FACT

The veteran requires regular assistance in most aspects of 
daily living activities, principally with respect to 
protection from hazards incident to his daily environment, on 
account of his service-connected acquired psychiatric 
disorder.


CONCLUSION OF LAW

The criteria for special monthly compensation (SMC) based on 
the veteran's need for the regular aid and attendance (A&A) 
of another person have been met.  38 U.S.C.A. § 1114 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.350(b), 3.351, 3.352(a) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent regulations concerning VA's duties to notify and 
assist were enacted by Congress in 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding 
whether the pertinent notice and development requirements 
have been satisfied in this case, it is concluded that the 
Board may proceed with adjudicating the veteran's claim for 
entitlement to SMC, because the Board is taking action 
favorable to the veteran by granting entitlement for the 
benefit on appeal.  As such, this decision poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

If a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both feet, 
or of one hand and one foot, or is blind in both eyes, with 
5/200 visual acuity or less, or is permanently bedridden or 
so helpless as to be in need of regular aid and attendance, 
special monthly compensation is payable.  38 U.S.C.A. § 
1114(l).

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(l) is payable for anatomical loss or loss of use of 
both feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less or being permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance. . . . (3) Need for aid and attendance.  The 
criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance are contained in 
Sec. 3.352(a).  38 C.F.R. § 3.350(b). 

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  The criteria set forth in 
paragraph (c) of this section will be applied in determining 
whether such need exists.  38 C.F.R. § 3.351(b).

The veteran, spouse, surviving spouse or parent will be 
considered in need of regular aid and attendance if he or 
she: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in § 3.352(a).  38 
C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions, which the claimant is unable to perform, should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

In this case, the evidence clearly demonstrates the veteran's 
need for A&A, and the Board finds that his claim of 
entitlement to SMC based upon this need is sufficiently 
substantiated in the record.  It is obvious that the veteran 
requires assistance in major aspects of daily living, 
particularly with regard to hygiene and medication 
regulation.  

The Board notes that a 100 percent disabling evaluation has 
been in effect for a service-connected acquired psychiatric 
disorder since April 1977.  In May 2003, a VA examiner noted 
that the veteran's chronic psychiatric and physical 
deterioration had reached the point at which he was unable to 
take care of his own basic physical needs, including washing, 
feeding, and dressing himself.  The examiner concluded that 
the veteran "require[d] the daily personal health care 
services of a skilled provider without which the veteran 
would require hospital, nursing home, or other institutional 
care."

Subsequently, the veteran was admitted to a private nursing 
home in July 2003, where he has since been a resident.  A 
November 2004 psychiatric outpatient note stated that despite 
institutionalization, any aberration from the veteran's 
strict medication regimen would result in behavioral problems 
(including being consistently argumentative with the staff 
and other residents), paranoid delusions, and mood swings.  
During a September 2005 VA outpatient visit, the veteran 
reported an inability to complete activities of daily living, 
including bathing and taking his medications regularly.  The 
mental health professional noted that the veteran had 
continued depression, hopelessness, lack of energy, and 
auditory and visual hallucinations.  Finally, a January 2006 
social work note, documenting the veteran's continuing 
nursing home care, concluded that the veteran "continue[d] 
to need the 24/7 structure, treatment, supervision, and 
support" that his institutionalization provided.

The enumerated factors set forth in 38 C.F.R. § 3.352(a) need 
not all be present, but at least one must exist to establish 
eligibility.  The Board finds that the evidence shows 
appreciable mental impairment resulting from the veteran's 
service-connected disability that would reasonably require 
another person to exercise careful supervision and direction 
on a regular basis.  Complete helplessness is not required to 
establish entitlement, nor does the need for assistance have 
to be constant; only a regular need is required.  Here, 
clearly, the veteran's inability to maintain acceptable 
levels of hygiene, and independently maintain a medication 
regimen, creates that need.

In summary, the veteran has been found to have significant 
service-connected mental impairment which appears well 
established to the Board.  The veteran's VA and private 
health care professionals have established the basis for A&A; 
the veteran has been shown to be essentially unable to 
protect himself from hazards incident to daily living on 
account of his service-connected disability.  See Turco v. 
Brown, 9 Vet. App. 222, 224-25 (1996); 38 C.F.R. §§ 3.350(b), 
3.352(a); VAOPGCPREC 21-94.  Accordingly, SMC based on the 
need for A&A is warranted.






ORDER

Entitlement to SMC based on the need for A&A of another 
person is granted, subject to the regulations governing the 
payment of monetary awards.



____________________________________________
J. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


